  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 1 of 16


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

PETER ALLEN DAY,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
       v.                                            )      CAUSE NO.: 3:19-CV-607-HAB
                                                     )
ANDREW SAUL,                                         )
Commissioner of the Social Security                  )
Administration,                                      )
                                                     )
       Defendant.                                    )

                                   OPINION AND ORDER

       Plaintiff Peter Allen Day seeks review of the final decision of the Commissioner of the

Social Security Administration (Commissioner) denying his application for disability insurance

benefits (DIB) under Title II of the Social Security Act, 42 U.S.C. §405(g). Plaintiff alleges that

he has been disabled since May 18, 2016, due to a variety of mental impairments, including major

depressive disorder, bipolar disorder, generalized anxiety disorder, and social phobia. Because the

evidence substantially supports the ALJ’s decision, the Commissioner’s decision will be

AFFIRMED.

A.         Procedural Background

       On August 12, 2016, the Plaintiff filed a Title II application for DIB, alleging disability

beginning on May 18, 2016. (R.15.) His claim was denied initially and upon reconsideration. (Id.)

On June 11, 2018, the Plaintiff appeared with his attorney and testified at a hearing before an

administrative law judge (ALJ). (Id.) David D. Couch, a vocational expert, also appeared at the

hearing.
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 2 of 16


       On September 18, 2018, the ALJ denied the Plaintiff’s application finding he was not

disabled. After the Appeals counsel declined to review it, the decision became the Commissioner’s

final decision for purposes of judicial review. (R. 1–7.)

   B. The ALJ’s Decision

       A person suffering from a disability that renders him unable to work may apply to the

Social Security Administration for supplemental security income. See 42 U.S.C. § 1382c(a)(3)(A)

(defining disability as the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months”).

To be found disabled, a claimant must demonstrate that his physical or mental limitations prevent

him from doing not only his previous work, but also any other kind of gainful employment that

exists in the national economy, considering his age, education, and work experience. §

1382c(a)(3)(B).

       If a claimant’s application is denied initially and on reconsideration, he may request a

hearing before an ALJ. An ALJ conducts a five-step inquiry in deciding whether to grant or deny

benefits: (1) whether the claimant is currently employed, (2) whether the claimant has a severe

impairment, (3) whether the claimant’s impairment is one that the Commissioner considers

conclusively disabling, (4) if the claimant does not have a conclusively disabling impairment,

whether he has the residual functional capacity to perform his past relevant work, and, if not (5)

whether the claimant is capable of performing any work in the national economy. See 20 C.F.R. §

416.920(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       Here, at step one, the ALJ found that Plaintiff had not been employed after the alleged

disability onset date. (R. 17). At step two, the ALJ found that Plaintiff had the severe impairments



                                                 2
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 3 of 16


of major depressive disorder, bipolar disorder, generalized anxiety disorders and social phobia.

(Id.) The ALJ stated that these impairments significantly limit his ability to perform basic work

activities. At step three, the ALJ found that Plaintiff “does not have an impairment or combination

of impairments that meets or medically equals the severity of one of the listed impairments.” (Id.)

The ALJ considered listings 12.04 (depressive, bipolar and related disorders) and 12.06 (anxiety

disorders). (Id.) The ALJ determined that the “paragraph B” criteria were not satisfied in that

Plaintiff did not have at least one extreme or two marked limitations in a broad area of functioning.

(R. 18). The ALJ further determined that the evidence did not establish the “paragraph C” criteria.

(R. 19).

       Before moving to step four, the ALJ found that Plaintiff had the residual functional capacity

(RFC) to perform a full range of work at all exertional levels as defined in 20 C.F.R. § 404.1567

with the following non-exertional limitations:

           [H]e can understand, remember, and carry out simple routine, repetitive, unskilled
           tasks. He can have occasional interaction with supervisors and superficial
           interaction with coworkers and the general public. He is limited to low stress work
           that is no work at an assembly line rate pace and no work with an hourly or less
           quota requirement. He is limited to work where change is only introduced
           gradually.

(R. 19).

       Based on the above RFC and his hypothetical questions to the vocational expert, the ALJ

found Plaintiff to be able to perform his past relevant work as a janitor and alternatively, capable

of making a successful adjustment to other work that exists in significant numbers in the national

economy, including a vacuum cleaner operator, a floor waxer, and lab equipment cleaner. Thus,

the ALJ found that Plaintiff was not disabled as defined in the Social Security Act.

   C. Standard of Review




                                                   3
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 4 of 16


       The decision of the ALJ is the final decision of the Commissioner when the Appeals

Council denies a request for review. Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009). The

Social Security Act establishes that the Commissioner’s findings as to any fact are conclusive if

supported by substantial evidence. See Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995). Thus, the

Court will affirm the Commissioner’s finding of fact and denial of disability benefits if substantial

evidence supports them. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2009). Substantial evidence

is defined as “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Henderson v. Apfel, 179 F.3d 507, 512 (7th Cir. 1999).

       It is the duty of the ALJ to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Richardson, 402 U.S. at 399–

400. The reviewing court reviews the entire record; however, it does not substitute its judgment

for that of the Commissioner by reconsidering facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. See Diaz, 55 F.3d at 608. The court will “conduct a

critical review of the evidence,” considering both the evidence that supports, as well as the

evidence that detracts from, the Commissioner’s decision, and “the decision cannot stand if it lacks

evidentiary support or an adequate discussion of the issues.” Lopez ex rel. Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (internal quotations omitted).

       When an ALJ recommends the denial of benefits, the ALJ must first “provide a logical

bridge between the evidence and his conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir.

2009) (internal quotation marks and citation omitted). Though the ALJ is not required to address

every piece of evidence or testimony presented, “as with any well-reasoned decision, the ALJ must

rest its denial of benefits on adequate evidence contained in the record and must explain why



                                                 4
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 5 of 16


contrary evidence does not persuade.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008).

However, if substantial evidence supports the ALJ’s determination, the decision must be affirmed

even if “reasonable minds could differ concerning whether [the claimant] is disabled.” Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

   D. Analysis

       Plaintiff raises three issues on appeal. First, he argues that the ALJ failed to properly

evaluate his bipolar and anxiety disorders under the listings. Second, Plaintiff argues that the ALJ

erred in evaluating the medical opinion evidence. Finally, he argues that the vocational findings

are founded upon legal error and are not supported by substantial evidence. (ECF No. 15 at 5).

After a thorough review of the ALJ’s decision and the record, the Court concludes that Plaintiff’s

arguments are not well taken.

   1. Listing Evaluation

       In considering whether a claimant’s condition meets or equals a listed impairment, “an ALJ

must discuss the listing by name and offer more than a perfunctory analysis of the listing.” Barnett

v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004). And as with all analyses by the ALJ, the ALJ must

“build a logical bridge from the evidence to [ ] conclusion.” Minnick v. Colvin, 775 F.3d 929, 935

(7th Cir. 2015). To demonstrate that a listing is met or equaled, the claimant bears the burden of

showing that his impairment satisfies “all of the various criteria specified in the listing.” Ribaudo

v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006) (citation omitted).

       As set out above, the ALJ concluded that Plaintiff’s conditions did not meet the criteria of

Listings 12.04 or 12.06. Both Listings contain three sets of criteria set out in Paragraphs A, B, and

C, and may be satisfied by meeting the requirements of Paragraph A, along with either Paragraph

B or Paragraph C (both Listings recite the same criteria in Paragraphs B and C). 20 C.F.R. Pt. 404,



                                                 5
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 6 of 16


Subpt. P, App. 1. Paragraph B of both Listings requires an “extreme” limitation in at least one of

the four functional areas or a “marked” limitation in at least two areas. Id. Here, the ALJ found

Plaintiff has moderate limitations in all four areas, and thus, “the ‘paragraph B’ criteria are not

satisfied.” (R. 19).

        The “Paragraph C” criteria for the relevant listings under 12.00 are used “to evaluate mental

disorders that are ‘serious and persistent’” while recognizing that “mental health interventions may

control the more obvious symptoms and signs of [the claimant’s] mental disorder.” 20 C.F.R. Pt.

404, Subpt. P, App. 1 §12.00(G)(1). The ALJ considered the paragraph C criteria but concluded

that the evidence fails to establish the presence of those criteria. (R. 19)

        a. Paragraph B Criteria

        Plaintiff contends that the ALJ should have found that he had “marked limitations” as

opposed to moderate ones in each of the paragraph B criteria. Alternatively, he contends that the

ALJ should have found he satisfied the Paragraph C criteria.

        Turning first to the Plaintiff’s assertion that the ALJ erred in finding no “marked

limitations” in any of the four areas, the Court concludes that substantial evidence supported the

ALJ’s decision. “Marked” restrictions or difficulties are serious limitations of the ability to

function “independently, appropriately, effectively, and on a sustained basis” in a given area,

representing a four on a five-point scale, with one being no limitation and five being “extreme

limitation” (essentially not functioning at all) in a given area. 20 C.F.R. Pt. 404, Subpt. P, App. 1

§ 12.00(F)(2). Here, the ALJ considered the medical evidence as a whole along with the Plaintiff’s

own statements of his limitations to reach his conclusion.

        For instance, the ALJ found moderate limitations in understanding, remembering, or

applying information, noting Plaintiff’s own reported difficulties with memory, completing tasks,



                                                   6
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 7 of 16


and understanding as well as the consultative examination showing below average memory and

cognitive capacity. (R. 18, 232–38, 610–11.) The ALJ contrasted this evidence with: (1) Plaintiff’s

failure to display looseness of thought or evidence of psychotic symptoms during the consultative

examination (R. 610–11); (2) Plaintiff’s mental status examinations describing normal findings of

orientation in three spheres, intact memory, and the absence of hallucinations and delusions (R.

522. 524, 528, 623, 626, 629, 634, 636, 638, 647, 649, 651, 660, 662, 681, 684, 695, 698, 707);

and (3) treating physicians’ notes that Plaintiff did not demonstrate any cognitive deficits or have

any difficulty answering questions.

       The ALJ also found moderate limitation in interacting with others. The ALJ cited

Plaintiff’s reports of auditory and visual hallucinations, his reported difficulties with talking and

getting along with others, withdrawing from people when feeling stressed, pacing and talking to

himself. (R. 231–40.) Additionally, the ALJ considered Plaintiff’s testimony that he has a fear of

being around people and in large crowds. (R. 45-46, 231–40.) However, the ALJ noted that while

Plaintiff testified to hearing voices, he also knew those voices were not real and he reported that

the voices were not significantly impacting him. (R. 18, 38.) He was clean and neat in his personal

appearance and hygiene, alert and cooperative. (R. 490–91, 493–94, 496, 619.) Examinations

considered by the ALJ showed that Plaintiff’s affect and mood were generally within normal limits

on medication, with positive affect and upbeat and improved mood.

       The ALJ found moderate limitations in CPP (concentrating, persisting or maintaining

pace). Again, the ALJ cited Plaintiff’s reports of auditory and visual hallucinations as well as his

difficulties with completing tasks and concentration. Plaintiff’s therapist, however, did not note

any findings of delusions, responses to internal or external stimuli, or distractibility during

treatment sessions. (R. 490, 493–94, 496–97, 619–21.) Plaintiff’s mental status examinations



                                                 7
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 8 of 16


routinely documented normal attention, concentration, memory, orientation and the absence of

side effects from medication. (R. 522, 524, 528, 623, 626, 629, 634, 636, 638, 647, 649, 651, 662,

681, 684, 695, 698, 707.) The ALJ also cited Plaintiff’s ability to participate in work activity

despite his reports of hallucination, based on his report that he keeps busy by working on a farm

taking care of horses. (R. 494, 701, 704.)

       Finally, the ALJ found that Plaintiff was moderately limited in the functional area of

adapting or managing himself, which refers to “the abilities to regulate emotions, control behavior

and maintain well-being in a work setting.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 §12.00 (E)(4). The

ALJ noted that Plaintiff reported no problems or difficulty with personal care with one exception;

he had difficulty urinating when he heard voices. (R. 19). The ALJ observed poor dentition but

that Plaintiff was neat and clean, alert, ambulatory, and cooperative. (R. 522, 609–611.) The ALJ

also credited his testimony that he lives with his mother and sister, does not like to go out and no

longer drives. Again, the ALJ contrasted Plaintiff’s self-reported limitations with those from his

mental status examinations which routinely showed normal findings without suicidal or homicidal

ideations, no mood swings, no hallucinations, and no delusions. (R. 522, 524, 528, 623, 626, 629,

634, 636, 638, 647, 649, 651, 660, 662, 681, 684, 695, 698, 707.)

       Plaintiff asserts that the ALJ made a series of errors in his determinations such as: (1)

relying on portions of the record “that supported his conclusion and discounted the probative value

of parts he did not like” (ECF No. 15 at 7); (2) considering his functioning during mental health

appointments as “reflective of his ability to function on a sustained basis in the workplace” (Id. at

8); (3) relying on irrelevant facts and evidence (Id.); (4) failing to mention third party reports that

Plaintiff had difficulty completing paperwork, his ninth grade education in a remedial curriculum,

or the recommendation that Plaintiff would need a payee due to cognitive skills deficits (R. 225,



                                                  8
  USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 9 of 16


605, 611, 615); (5) engaging in a lopsided weighing of the evidence (ECF No. 15 at 9); (6)

minimizing the impact of his hallucinations and “callously dismissing” them (Id.); and (7) failing

to consider Plaintiff’s lack of insight into his own illness (Id. at 9–10, 12.)

        With small exception, what each of the Plaintiff’s arguments challenges is the weight the

ALJ accorded to the various pieces of medical and evaluative evidence in determining that Plaintiff

had moderate limitations in all four functioning areas. The ALJ properly summarized the treatment

records in his decision, including summarizing much of the same evidence that Plaintiff urges the

ALJ should reevaluate. Moreover, to the extent the ALJ chose one line of evidence over another,

it does not require remand. Indeed, “when there is substantial evidence pointing in both directions,

an ALJ does not cherry-pick when [he] embraces one of two possible positions.” Mosley v.

Berryhill, No. 3:15-CV-615-PPS-MGG, 2017 WL 3016386, at *5 (N.D. Ind. July 17, 2017).

        Here, for instance, with respect to the discussion of hallucinations, the ALJ did not rely

solely on Plaintiff’s own discussion of his hallucinations. He cited medical evidence confirming

what Plaintiff reported — that Plaintiff only heard voices on an intermittent basis, they did not

significantly impact him, and during therapeutic sessions he remained verbal and engaged. (R. 18)

Indeed, the treatment providers confirmed Plaintiff experienced hallucinations but stated that

Plaintiff was capable of interacting despite them. (R. 490–91, 493–94, 496, 619). Plaintiff focuses

on other evidence which he contends points the other way, and asserts that he did not have insight

into his illness to properly communicate how his hallucinations affected him.1 However, the ALJ

weighed and considered all the evidence including relevant medical treatment documentation and

Plaintiff’s self-reported issues. He built a logical bridge between the evidence and his conclusions.


        1
         Plaintiff asserts after the fact that when the ALJ questioned him during the hearing and inquired
if he knew the voices were not real, he answered “yes,” but that was only out of embarrassment from his
condition. (ECF No. 15 at 9).


                                                    9
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 10 of 16


       To the extent, Plaintiff’s arguments relate to omitted discussion by the ALJ regarding

certain specific evidence, again, the Court finds no error requiring remand. Plaintiff asserts that

the ALJ failed to discuss the third party function reports offered by his mother and sister in his

evaluation of the listings. However, the ALJ specifically addressed these reports elsewhere in his

decision and indicated that he gave them “little weight as they are lay opinions based upon casual

observation, rather than objective medical and testing.” (R. 22). The ALJ is not required to discuss

and expressly reference every piece of evidence in the record “nor is he required to place his

discussion of the evidence in the section of the decision regarding the listings or to repeat his

factual analysis.” Wright v. Astrue, No. 2:11-cv-357-PRC, 2012 WL 3818219, at *8 (N.D.Ind.

Sept. 4, 2012). While there may have been bits of evidence that the ALJ opted not to include in his

discussion of the listings or in his decision at all, the ALJ thoroughly considered the issues and

substantial evidence supported his determinations. Hays v. Berryhill, 2:18-cv-00129-JVB-JEM,

2019 WL 3183619, at *4 (N.D.Ind. July 15, 2019) (“Although Plaintiff may not agree with the

ALJ’s treatment of the evidence, the ALJ did not cherry pick or ignore evidence.”).

       In sum, the ALJ discussed each of the Paragraph B criteria individually, cited to record

evidence supporting a moderate limitation in each area rather than something more severe, and

built a bridge between that evidence and his ultimate conclusions. The Court does not engage in

deciding which facts the ALJ should have chosen, reweighing the evidence or substituting its own

judgment for the ALJ. Accordingly, the Court finds that the ALJ did not err in his determination

that the Paragraph B criteria were not met.

       b. Paragraph C Criteria

       Turning next to the Plaintiff’s assertion that the ALJ erred in not finding that he met the

Paragraph C criteria, Plaintiff had the burden of showing his mental disorder was “serious and



                                                10
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 11 of 16


persistent.” This requires the Plaintiff to demonstrate a medically documented history of the

existence of the disorder over a period of 2 years and evidence that shows that the individual relies,

on an ongoing basis, upon medical treatment and/or mental health therapy to diminish the

symptoms and signs of the mental disorder, but that despite the diminished symptoms and signs,

the individual has achieved only marginal adjustment, meaning he has minimal capacity to adapt

to changes in his environment. 20 C.F.R. Pt. 404, Subpt. P, App 1 §12.00. Translated differently,

the Plaintiff must demonstrate that despite diminished symptoms from ongoing treatment, his

adaptation to the requirements of daily life was fragile, “for example, you have become unable to

function outside of your home or a more restrictive setting, without substantial psychosocial

reports.” Id. At §12.00G(2)(b)-(c).

       Here, the ALJ considered the paragraph C criteria and explained the evidence

demonstrating where Plaintiff fell short of the criteria. The ALJ cited evidence of Plaintiff’s

ongoing treatment including his past hospitalizations and current outpatient care, but he went on

to explain as follows:

       The claimant did not indicate any difficulties with hygiene or self-care activities,
       and did not indicate that he has trouble eating, dressing, taking medications, or
       keeping appointments. Furthermore the evidence does not reveal the claimant has
       participated in any work programs or required the use of a job coach or supervisor,
       received comprehensive 24/7 wrap around mental health services, resided in a
       halfway house or in another supportive living arrangement, or required assistance
       from mental health workers to meet physical needs.

(R. 19.) From this evidence, the ALJ determined an absence of Paragraph C criteria.

       Plaintiff argues that the ALJ failed to specifically identify the Paragraph C criteria and that

he failed to recognize Plaintiff’s ongoing medical treatment. Additionally, he argues that the ALJ

omitted discussion of reports from Plaintiff’s sister as to his need for assistance and that this

evidence supports his view that the ALJ should have found his adjustment to daily life was fragile.



                                                 11
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 12 of 16


       Plaintiff is correct that the ALJ did not specifically identify the Paragraph C criteria in

terms of the regulatory framework. Yet, the ALJ’s discussion clearly demonstrates his knowledge

of the criteria and his application of the evidentiary record to the criteria. The ALJ acknowledged

Plaintiff’s ongoing mental health treatment, citing to exhibits 4F, 9F, 10F and 11F, all of which

reference his treatment at the Swanson Center and with Sajja Babu, M.D. He further analyzed

evidence demonstrating how Plaintiff functioned outside the home while undergoing mental health

treatment. Based on this evidence, the ALJ reasonably determined that the Paragraph C criteria

was not met.

       Nevertheless, Plaintiff argues that the ALJ omitted Dr. Babu’s opinions and the third-party

reports from Plaintiff’s mother and sister which, he contends, would support a conclusion that he

met the Paragraph C criteria. However, as noted above and as will be noted in the next section, the

ALJ appropriately considered and weighed this evidence and that weighing of the evidence will

not be disturbed by the Court. Accordingly, the Court finds no error in the ALJ’s determination

that the Paragraph C criteria were not met by the evidence.

           2. Medical Opinion Evidence

       The residual functional capacity (RFC) measures what work-related activities a claimant

can perform despite his limitations. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). It is

the most the claimant can still do. Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008) (citing 20

C.F.R. § 404.1545(a)(1)). A claimant’s RFC must be based upon the medical evidence in the record

and other evidence, such as testimony by the claimant or his friends and family. 20 C.F.R. §

404.1545(a)(3). In making a determination, the ALJ must decide which treating and examining

doctors’ opinions should receive weight and explain the reasons for that finding. 20 C.F.R. §

404.1527. Additionally, the ALJ’s RFC assessment must contain a narrative discussion describing

how the evidence supports the ALJ’s conclusions and explaining why any medical source opinion

                                                12
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 13 of 16


was not adopted if the ALJ’s RFC assessment conflicts with such an opinion. SSR 96–8p, 1996

WL 374184, at **5, 7; accord Briscoe v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

       On appeal, Plaintiff argues that the ALJ’s RFC determination was not supported by

substantial evidence because the ALJ failed to provide adequate reasons as to the weight he

attributed to the treating physician and the State agency medical consultants. The Commissioner

defends the ALJ’s decision, arguing that the ALJ adequately explained the reasons for the weight

he assigned to the opinions.

       The opinions at issue are those of treating physician Dr. Babu and State agency

psychological consultants Ann Lovko, Ph.D., and Joelle Larson, Ph.D. The ALJ afforded partial

weight to Dr. Babu’s findings and great weight to the opinions of the State agency consultants.

Plaintiff asserts that the decision to afford the treating physician only partial weight while crediting

the non-treating State agency consultants’ opinions requires remand because it is unsupported by

substantial evidence and the ALJ did not properly analyze the medical opinions.

       With respect to Dr. Babu, the ALJ found Dr. Babu’s opinion that the Plaintiff has difficulty

dealing with others, can follow work rules as long as they are simple and straightforward, could

understand, remember, and carry out simple instructions, and can respond appropriately to usual

work situations all supported by the “overall evidence showing that the claimant had ability to pay

attention and concentrate, was oriented in three spheres, had intact memory, had no suicidal

ideations, had no mood swings, had no hallucinations, had no delusions, and had no side effects

from medications noted.” (R. 22). The ALJ contrasted this determination with Dr. Babu’s findings

that the Plaintiff cannot behave in an emotionally stable manner or that he is not capable of

sustaining work on a continuing basis. The ALJ found these latter opinions unsupported by the

medical evidence showing Plaintiff’s affect and mood “were generally within normal limits on



                                                  13
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 14 of 16


medication, with positive affect and upbeat and improved mood.” (R. 22). The ALJ also found Dr.

Babu’s statements contradicted by Plaintiff’s own report that he was working on a farm taking

care of horses, “demonstrating the claimant’s ability to participate in work activity despite his

reported hallucinations.” (Id.)

       The ALJ also assigned “little weight” to Dr. Babu’s opinions regarding the Plaintiff’s

inability to function and his determination that Plaintiff was “disabled.” (R. 22). The ALJ found

that these statements were not supported by Dr. Babu’s own treatment notes indicating that the

Plaintiff’s “sobriety, current medications, and increased dosages were helping the claimant to

manage his symptoms.” (Id.)

       With respect to the psychological consultants, the ALJ assigned their opinions “great

weight” finding that their conclusions that Plaintiff can understand, remember, and carry-out

unskilled tasks in a lower stress setting not requiring significant interaction were reinforced by the

mental status examinations. (R. 21–2). He further determined that the consultants’ findings that

Plaintiff could “relate on a superficial basis on an ongoing basis with co-workers and supervisors,

can attend to task for sufficient periods of time to complete tasks, and can manage the stresses

involved with work” were also supported in the medical evidence. (Id.).

       Plaintiff challenges the ALJ’s evaluation of Dr. Babu’s opinion asserting that it was entitled

to controlling weight because it was well-supported and consistent with the other evidence in the

record. However, the ALJ pointed to contradictory evidence in the record when determining the

weight to assign to the treating physician. Nevertheless, Plaintiff insists that the ALJ’s refusal to

give Dr. Babu controlling weight was arbitrary because he merely listed facts that he believed

contrasted with aspects of Dr. Babu’s opinion. That is simply not an accurate recitation of the

record. The ALJ set forth several treatment records that specifically contrasted with Dr. Babu’s



                                                 14
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 15 of 16


opinion that Plaintiff was unable to behave in an emotionally stable manner and could not sustain

fulltime work. (R. 22). Multiple treatment records identified by the ALJ showed consistently

normal mood, affect, concentration, attention and memory. (Id.)

       That said, the Plaintiff claims that the ALJ improperly equated his part-time work caring

for horses as evidence that he could work fulltime. Again, however, that is not accurate. The record

is clear that the ALJ viewed Plaintiff’s part-time work as one factor among others he documented

that weakened Plaintiff’s claim of severe disability. See Bailey v. Astrue, No. 1:09-cv-43, 2009

WL 5176156, at *12–13 (N.D. Ind. Dec. 21, 2009) (finding that the ALJ did not rely exclusively

on the plaintiff’s successful part-time work but instead determined “the ALJ saw his successful

part-time work as one factor undercutting his claim of severe disability”).

       As for the psychological consultants, Plaintiff urges that the ALJ improperly afforded their

opinions greater weight than the treating physicians. However, there is not much teeth in this

argument as an ALJ may assign greater weight to non-examining physicians when the ALJ finds

they are more consistent with the record as a whole. Hall ex rel. Hall v. Astrue, 489 F.App’x 956,

958 (7th Cir. 2012).

       All in all, the Court finds that the ALJ met his burden to explain which opinions he accepted

and which he discounted and why. An ALJ is “not required to rely entirely on a particular

physician’s opinion or choose between the opinions of any of the claimant’s physicians” in making

his RFC determination. Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007) (citing Diaz v. Chater,

55 F.3d 300, 306 n.2 (7th Cir. 1995)). The ALJ’s responsibility is to “consider the entire record.”

Id. As explained above, the ALJ articulated his reasons for the weight he assigned to the State

agency consultant’s conclusions as well as the conclusions of the treating physician. In doing so,

the ALJ cannot be accused of ignoring an entire line of evidence or selecting and discussing only



                                                15
 USDC IN/ND case 3:19-cv-00607-HAB document 18 filed 06/02/20 page 16 of 16


the evidence that favored his ultimate conclusion. Accordingly, this Court is left with the prospect

of inappropriately reweighing evidence, resolving conflicts, deciding questions of credibility, or

substituting its own judgment for that of the Commissioner. Under the deferential standard of

review, Plaintiff has not identified grounds for remand.

           3. VE’s Testimony

       Finally, Plaintiff asserts that based on the other issues he has identified, the ALJ’s

hypothetical to the vocational expert was flawed. Because the Court finds that the ALJ’s

conclusions above were supported by substantial evidence, the argument that the ALJ erred in

relying upon the vocational expert’s testimony that Plaintiff was not disabled is not well-taken.

       The RFC accounted for moderate limitations in CPP by identifying that Plaintiff was

limited to “no work at an assembly line rate pace and no work with an hourly or less quota

requirement.” Cihlar v. Berryhill, 706 F. App'x 881, 882 (7th Cir. 2017) (administrative law

judge’s reference to “no production or pace rate work” adequately reflected plaintiff’s moderate

limitations in concentration, persistence and pace). Likewise, it accommodated Plaintiff’s

complaints of hearing voices, social anxiety and included specific limitations on pace, interaction

and environmental changes. Thus, the ALJ developed an RFC based on specific facts from the

record and explained each finding. The Court finds no basis for remand.

                                         CONCLUSION

       For the reasons stated above, the Court AFFIRMS the decision of the Commissioner.

       SO ORDERED on June 2, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                16
